Citation Nr: 0709945	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

A letter dated in October 2004 fully satisfies the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to his initial service connection claim.  The VCAA letter 
told the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

In a March 2005 rating decision, the RO granted service 
connection for PTSD and the issue on appeal concerns the 
claim of entitlement to a higher evaluation for this now 
service-connected disability.

Even though the October 2004 VCAA letter did not include 
adequate notice of what was needed to establish a disability 
rating and effective date, the Board finds no prejudice to 
the claimant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  In this regard, the Board observes that the VCAA 
notice was properly tailored to the application for the 
original request for service-connected benefits.  As stated 
above, the RO awarded service connection for PTSD and 
assigned an initial 30 percent disability rating effective 
June 2004 (date of claim).  Therefore, the October 2004 VCAA 
letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's May 2005 notice of disagreement (NOD), the 
claimant took issue with the initial 30 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a May 2005 
statement of the case (SOC) which contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the October 2004 VCAA notice did not 
address a higher rating, there is no prejudice to the 
claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

The claimant's service medical records and post-service 
medical treatment records, have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded  VA 
examinations in February  2005 and April 2005.  38 C.F.R. 
§ 3.159(c)(4).  In addition, subsequent private medical 
records were received.  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Evaluation for PTSD

In June 2004, the veteran filed a request to open a claim for 
service connection for PTSD.  Although the veteran was not 
diagnosed with PTSD or receiving treatment at that time, the 
veteran believed he had a compensable disorder due to 
"things seen and done in Vietnam under combat 
condition[s]."

In February 2005, the veteran was afforded a VA examination.  
The VA examiner noted that the veteran's claims file was 
reviewed, as well as the veteran's "stressor letter."  
According to the report, the veteran was a petroleum storage 
specialist and logged one tour in Vietnam.  His main duties 
included "refueling helicopters and putting out fires."  
According to the veteran, he was also called on to relieve 
the door gunners from time to time.  However, he was not 
trained for that duty, so the veteran found that work 
"particularly stressful."  He also performed guard duty on 
occasion.  Although the veteran was not wounded in Vietnam, 
he was "always worried about bad things that could happen."  

According to the VA examiner's mental status examination, 
"The veteran was alert and cooperative.  He was clean and 
fairly well groomed."  Although the veteran seldom made eye 
contact, "His speech was normal in rate, latency and 
volume."  The veteran described his mood as "nervous most 
of the time."  The examiner noted sad affect that reached 
the level of tearfulness when discussing his friend's death 
in Vietnam.  The report also noted that the veteran had 
coherent thought processes, was "fully oriented to person, 
place, time, and situation," and his "recent and remote 
memory were grossly intact."   The veteran attested to 
occasionally hearing voices screaming just as he wakes up 
from sleep, but no delusions or auditory hallucinations were 
present when fully awake.  The veteran stated that he 
experienced "panic attack symptoms" when he hears "sudden, 
loud noises," but that he does not suffer from "spontaneous 
panic attacks."  No obsessive compulsive behavior was 
reported.  Though he denied any suicidal ideation, the 
veteran did admit to "fleeting thoughts of homicide toward 
his coworkers when they harass him."  However, the veteran 
stated that he "would not act on these and he does not dwell 
on them."

The VA report noted a myriad of symptoms associated with 
PTSD.  These symptoms included "re-experiencing, including 
intrusive memories, nightmares, and flashbacks."  The 
veteran also manifests "avoidance symptoms," such as social 
isolation and the refusal to watch war shows or handle 
rifles.  The report also noted that the veteran experienced 
hyperarousal symptoms, "including hypervigilance, 
exaggerated startle response, irritability, and sleep 
disturbance."  The VA examiner noted that the veteran's 
symptoms "have been continuous since his return from Vietnam 
and have caused him distress and also dysfunction in some 
areas of functioning, including social and work 
performance."  However, the examiner also noted that the 
veteran had been able to maintain normal family and work 
functioning.  The report went on to state that the veteran 
used alcohol "in an attempt to self medicate the anxiety 
associate with his PTSD symptoms."

The VA examination concluded that the veteran appeared to 
meet all criteria for a diagnosis of PTSD.  According to the 
report, the veteran "experienced events that involved 
threatened death to himself and the actual death of others 
and he experienced intense fear during his entire time in 
Vietnam."  Ultimately, the veteran's VA examiner assigned 
the veteran a global assessment of function (GAF) score of 
55.

The veteran had psychological testing and further examination 
by VA in April 2005 to confirm his diagnosis of PTSD.  The 
examiner noted that the veteran's records had been reviewed, 
an interview with the veteran was conducted, and the 
Mississippi Scale was administered.  The veteran scored 140 
on the Mississippi Scale, a range "suggestive of moderate to 
severe post traumatic stress disorder."  

During the interview, the veteran reiterated many of the 
symptoms and behaviors reported in his February 2005 
examination.  The examiner noted that "hearing about the war 
in Iraq" caused the veteran to have "flashbacks and bad 
memories,"  and that "The patient endorsed persistent 
avoidance of stimuli related to the military as well as 
numbing of emotional responsiveness."  The veteran also 
indicated that he has feelings of guilt over his military 
involvement.  

The veteran claimed to be misunderstood by his family 
members.  Although he had worked for the railroad ever since 
leaving the service, working continuously despite one 6-month 
layoff, the veteran also reported difficulty holding down a 
job.  According to the report, "He has endured the anxiety 
and stress of the job in order to help his family."

The examiner diagnosed the veteran with chronic, moderate to 
severe PTSD.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

In the present case, the veteran has been assigned a 30 
percent rating for PTSD.  

The February 2005 VA examination noted that the veteran 
exhibited a decline in social impairment since returning from 
the war.  The veteran reported that he is a "loner," 
associating with only a couple friends at the VFW Hall.  He 
claimed to avoid people and crowds whenever possible, feeling 
uncomfortable in the company of others.  Though he sometimes 
feels "misunderstood" by his family, the veteran has been 
able to successfully maintain his familial relationships.  He 
said that his relationships with family members are "good," 
and that "he loves them very much."  At the time of the 
veteran's February 2005 examination, he had been married to 
the same person since 1968.

Although evidence of some social impairment does exist, the 
evidence does not reflect more than occasional decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks.  The veteran reported that he has 
maintained the same job since leaving the service.  Although 
he reported stress and anxiety toward the job and his 
coworkers at times, the veteran's PTSD symptoms have not 
significantly hindered his employment in a manner which would 
dictate a higher compensable rating.  

Moreover, the record does not reflect any instance of 
circumstantial, circumlocutory, or stereotyped speech.  In 
fact, according to the February 2005 examination, "His 
speech was normal in rate, latency and volume."  As noted, 
occasional panic attacks were reported when the veteran hears 
a loud noise, but the record is negative as to spontaneous or 
frequent panic attacks.  The veteran did not have difficulty 
in understanding complex commands during either interview.  
Rather,  the veteran had coherent thought processes, was 
"fully oriented to person, place, time, and situation," and 
his "recent and remote memory were grossly intact."  
Although the veteran has had some mood disturbances, with 
periods of irritability or sadness, the veteran has 
maintained a long-term job and a successful marriage.  

The Board duly notes the VA examiner's notation that the 
veteran had moderate to severe PTSD.  However, the Board must 
consider the applicable diagnostic criteria for a higher 
rating, which are not met in this case.  Accordingly, the 
Board finds that the veteran more nearly approximates the 
criteria for a 30 percent rating.  The severity of his PTSD 
does not meet the criteria for a higher 50 percent rating. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.  


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


